DETAILED ACTION
Claims 1-20 are considered in this Office action. Claims 1-20 are pending examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2019 and 06/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 06/12/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
In view of ¶[0016], ¶[0021], and ¶[0040] of the original specification, element 108 of Fig. 1 should read: “maintenance management system”


Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Claim 18: “a first data storage element to maintain…”
Claim 18: “a computing system to obtain…”
Claim 18: “a maintenance system…to determine…”
Claim 19: “a second data storage element to maintain…”
Claim 20: “a third data storage element to maintain…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a first data storage element”, “a second data storage element”, and “a third data storage element”, such corresponding structure(s) described in the specification as performing the claimed function are found in at least Para. 17 and Fig. 1:


Regarding “a computing system”, such corresponding structure(s) described in the specification as performing the claimed function are found in at least Para. 17-18 and Fig. 1:
[0017] “In the illustrated embodiment, the computing system 102 generally represents a server or other computing device, which may be located at a ground operations center or other facility located on the ground that is equipped to track, analyze, and otherwise monitor operations of one or more aircraft 120. In an exemplary embodiment, the computing system 102 includes a processing system 110 and a data storage element 112…”

[0018] “In one or more embodiments, the computing system 102 includes one or more physical interfaces, such as ports, card readers, disk readers, and/or the like that are communicatively coupled to the processing system 110 that allow the processing system 110 to access, retrieve, or otherwise obtain the flight data captured by an aircraft 120 via a corresponding physical medium (e.g., a memory card, a flash drive, a Universal Serial Bus (USB) cable, or the like. That said, in other embodiments, the computing system 102 may include a network interface or other communications interface or system communicatively coupled to the processing system 110 that allows the processing system 110 to access, retrieve, or otherwise obtain measurement data and other flight data captured by an aircraft 120 via a communications network…In some embodiments, the computing system 102 may include hardware and/or other components configured to support data link communications to/from the aircraft 120 using a data link infrastructure and/or a data link service provider.”

Regarding “a maintenance system”, such corresponding structure(s) described in the specification as performing the claimed function are found in at least Para. 21:
[0021] “The maintenance management system 108 generally represents a computing device or system that is coupled to the computing system 102 to receive degradation metrics, maintenance recommendations, and the like from the computing system 102. The maintenance management system 108 utilizes the maintenance information received from the computing system 102 to manage inventory, schedule subsequent maintenance actions for a component of interest, and the like. Again, although FIG. 1 depicts the maintenance management system 108 as being separate from the computing system 102, in some embodiments, features and/or functionality of the maintenance management system 108 may be integrated into or otherwise implemented by the computing system 102.”

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation: “obtaining historical contextual data associated with the respective subset of prior lifecycles for instances of the component identified as the first degradation group based on similarities between the respective subset of historical measurement data for the respective subset of prior lifecycles identified as the first degradation group”. The scope of the claim cannot be determined because it is unclear what the similarities are between. The plain meaning of “similarity” implies a comparison of at least two elements. However the claim recites “…based on similarities between the respective subset…” wherein “subset” is singular and obtaining historical contextual data associated with the respective subset of prior lifecycles for instances of the component identified as the first degradation group correlating to the respective subset of historical measurement data for the respective subset of prior lifecycles identified as the first degradation group”. 
Regarding claims 5-7, claims 5-7 depend from claim 4 and do not cure the deficiencies thereof. Thus, claims 5-7 are rejected under 35 U.S.C 112(b) on the same basis as claim 4 outlined above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not
recite additional elements that provide significantly more than the recited judicial exception (step 2B).
 
REGARDING CLAIMS 1-12: 
	Step 1: Applicant’s independent claim 1 is directed toward a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention. 

 	With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


	Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “mapping the component to a first degradation group from among a plurality of degradation groups based on a relationship between the measurement data and historical measurement data associated with the first degradation group” which comprises “Mental Processes”. For example, a person can mentally classify or categorize a physical element by comparing characteristics of data associated with the element to characteristics of data associated with various classifications or categories.
	Applicant’s independent claim 1 also recites the abstract idea “determining a maintenance recommendation for the component based on the contextual data using a predictive maintenance model associated with the first degradation group” which comprises “Mental Processes”. A predictive model may merely comprise a data pattern representative of patterns in multiple historical data sets. For example, see currently pending specification Para. 12:
[0012] “…qualitative degradation groups may be defined by different unique subsets of vehicle components having respective measurement data associated therewith that exhibit a similar measurement data pattern. For each qualitative degradation group, an 

 A person can mentally compare a data set to the representative data pattern and discern if the data set contains a similar pattern. Further, after such discerning, a person may mentally determine what the pattern of the data set indicates, such as if a certain type of maintenance should be performed. 

	With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

	Step 2A prong II Analysis: claim 1 recites an additional limitation including “obtaining measurement data indicative of performance of the component”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering.
	Claim 1 recites further additional limitations including: “obtaining contextual data associated with operation of the vehicle”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering. 
	
	With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are
more than what is well-understood, routine, conventional activity in the field.

	Step 2B Analysis: Applicant’s claim 1 recites additional elements, but the recited additional elements do not provide significantly more than the recited judicial exception. All additional elements merely amount to necessary data gathering. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. 

	Test for patentability conclusion: Thus, since claim 1 recites abstract ideas (step 2A prong I), is not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

determining, for each degradation group, a respective distance between the measurement data indicative of the performance of component and representative data for the respective degradation group” and “identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.	

	Claim 3 simply adds the “mental process” steps of “identifying the plurality of degradation groups based on similarities between respective subsets of the historical measurement data, wherein each degradation group of the plurality of degradation groups comprises a respective subset of prior lifecycles for instances of the component”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 4 simply adds the limitation of “obtaining historical contextual data associated with the respective subset of prior lifecycles for instances of the component identified as the first degradation group correlating to the respective subset of historical measurement data for the respective subset of prior lifecycles identified as the first degradation group”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering. Claim 4 also simply adds the “mental process” steps of “determining the predictive maintenance model associated with the first degradation group based at least in part on the historical contextual data associated with the respective subset of prior lifecycles and the respective subset of historical measurement data for the respective subset of prior lifecycles”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 5 simply adds the “mental process” step of “determining the predictive maintenance model based at least in part on relationships between the historical maintenance data, the historical contextual data, and the respective subset of historical measurement data”. Claim 5 also recites “obtaining historical maintenance data associated with the respective subset of prior lifecycles”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101

	Claim 7 simply adds the “mental process” steps of “determining representative data for the respective degradation group based on the respective subset of the historical measurement data for the respective subset of prior lifecycles for instances of the component assigned to the respective degradation group” and “determining a respective distance between the measurement data indicative of the performance of component and the representative data for the respective degradation group” and “identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101

	Claim 8 simply adds the limitation of “wherein the vehicle comprises an aircraft, the component comprises an auxiliary power unit (APU), and the measurement data comprises at least one of exhaust gas temperature (EGT) measurement data, inlet guide vane position measurement data, fuel pump pressure measurement data, and oil temperature measurement data”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 9 simply adds the “mental process” steps of “performing clustering to identify the plurality of degradation groups based on similarities between respective subsets of historical EGT measurement data associated with respective subsets of prior lifecycles for instances of the APU”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 10 simply adds the “mental process” steps of “calculating an expected lifecycle duration for the component based on the contextual data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the component is influenced by the expected lifecycle duration”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 11  simply adds the mental process steps of “calculating a probability of a maintenance action for the component based on the contextual data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the component is influenced by the probability of the maintenance action”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

 “A computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system, cause the processing system to perform the method of claim 1”, which is an example of generally linking the use of a judicial exception to a particular technological environment or field of use. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

REGARDING CLAIMS 13-17:
	Step 1: Applicant’s independent claim 13 is directed toward a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention. 

	Step 2A Prong I Analysis: Applicant’s independent claim 13 recites the abstract idea “identifying the APU as belonging to a first degradation group of APU lifecycles from among a plurality of degradation groups based on a relationship between the EGT measurement data and historical EGT measurement data associated with the APU lifecycles of the first degradation group”, which comprises “Mental Processes”. For example, a person can mentally compare and determine similarities between sets of data. A person can also mentally discern that one data set belongs in the same category as another data set after considering similarities between the data sets. 
	Independent claim 13 also recites the abstract idea: “determining a predictive maintenance model for the first degradation group based on relationships between the historical EGT measurement data associated with the APU lifecycles of the first degradation group, historical contextual data associated with the APU lifecycles of the first degradation group, and historical maintenance data associated with the APU lifecycles of the first degradation group”, which comprises “Mental Processes”. For example, a person can mentally identify in the data when contextual and 
	Independent claim 13 also recites the abstract idea: “determining a maintenance recommendation for the APU based on the contextual operational data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the APU is influenced by the maintenance recommendation”, which comprises “Mental Processes”. For example, a person may mentally compare current data to a model or pattern of previous data and decide that maintenance should be performed based on similarities in the data. Further, based on this decision a person may mentally resolve to perform maintenance earlier or later than planned based on this decision, thus influencing a maintenance schedule for the component.   

	Step 2A prong II Analysis: claim 13 recites an additional limitation including “obtaining exhaust gas temperature (EGT) measurement data during operation of the APU” which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering.
obtaining contextual operational data for the APU; ”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering.

	Step 2B Analysis: Applicant’s claim 13 recites additional elements, but the recited additional elements do not provide significantly more than the recited judicial exception. All additional elements merely amount to necessary data gathering. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. 

	Test for patentability conclusion: Thus, since claim 13 recites abstract ideas (step 2A prong I), is not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

	Claim 14 simply adds the “mental process” step of “determining the plurality of degradation groups by clustering different subsets of APU lifecycles based on similarity between the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups”. These limitations do not comprise significantly more than the recited abstract idea in claim 13 and are thus also rejected under 35 U.S.C. 101.

	Claim 15 simply adds the “mental process” steps of “determining, for each degradation group, a respective distance between the EGT measurement data and representative EGT measurement data determined based the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups” and “identifying the first degradation group as having a minimum distance between the EGT measurement data and the representative EGT measurement data for the first degradation group”. These limitations do not comprise significantly more than the recited abstract idea in claim 13 and are thus also rejected under 35 U.S.C. 101.

	Claim 17 simply adds the limitation of “wherein the contextual operational data includes at least one of ambient meteorological data or climate zone data pertaining to operation of the aircraft”. These limitations do not comprise significantly more than the recited abstract idea in claim 13 and are thus also rejected under 35 U.S.C. 101

REGARDING CLAIMS 18-20:
	Step 1: Applicant’s independent claim 18 is directed toward a system. Therefore, it can be seen that it falls within one of the four statutory categories of invention. 

	Step 2A Prong I Analysis: Applicant’s independent claim 18 recites the abstract idea “map the current instance of the vehicle component to a first degradation group from among the plurality of degradation groups based on a relationship between the measurement data and historical measurement data associated with a first subset of lifecycles comprising the first degradation group”, which comprises “Mental Processes”. For example, a person can mentally classify or categorize a physical element by comparing characteristics of associated with the element to characteristics of data associated with various classifications or categories.
	Independent claim 18 also recites the abstract idea: “determine a maintenance metric value for the current instance of the vehicle component based on the contextual data using the first predictive maintenance model”, which comprises “Mental Processes”. For example, a person may mentally compare current data to a model or pattern of previous data and determine a probability that maintenance should be performed (or remaining useful life until maintenance is needed) based on similarities in the data.   
	Independent claim 18 also recites the abstract idea: “determine a maintenance schedule for the current instance of the vehicle component in a manner that is influenced by the maintenance metric value”, which comprises “Mental Processes”. For example, based on a probability that maintenance is needed or a remaining useful life until maintenance is needed, a person may mentally resolve to perform data earlier or later than planned. A person may mentally determine a maintenance schedule that the component should follow. 

	Step 2A prong II Analysis: claim 18 recites an additional limitation including “a first data storage element to maintain a plurality of predictive maintenance models, each predictive maintenance model of the plurality being associated with a respective degradation group of a plurality of degradation groups, each degradation group of the plurality of degradation groups comprising a subset of lifecycles associated with different instances of a vehicle component”, which is an example of merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity (e.g., to store data) does not integrate a judicial exception into a practical application.
	Claim 18 recites further additional limitations including: “a computing system”, which is an example of merely using a computer as a tool to perform an abstract idea.
	Claim 18 recites further additional limitations including: “obtain measurement data indicative of performance of a current instance of the vehicle component”, which is an example of adding an 
	Claim 18 recites further additional limitations including: “obtain a first predictive maintenance model associated with the first degradation group from the first data storage element”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering.
	Claim 18 recites further additional limitations including: “obtain contextual data associated with operation of the current instance of the vehicle component”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering.
	Claim 18 recites further additional limitations including: “a maintenance system coupled to the computing system”, which is an example of merely using a computer as a tool to perform an abstract idea.

	Step 2B Analysis: Applicant’s claim 18 recites additional elements, but the recited additional elements do not provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. 

	Test for patentability conclusion: Thus, since claim 18 recites abstract ideas (step 2A prong I), is not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.
determine representative measurement data for the first degradation group based on the historical measurement data associated with the first subset of lifecycles” and “map the current instance of the vehicle component to the first degradation group based on a distance between the measurement data and the representative measurement data”. Claim 19 also recites the additional element of “a second data storage element to maintain operating records including the historical measurement data associated with the first subset of lifecycles comprising the first degradation group”, which is an example of merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity (e.g., to store data) does not integrate a judicial exception into a practical application. Claim 19 also recites “obtain the historical measurement data from the second data storage element”, which is an example of adding an insignificant extra-solution activity to the judicial exception. Specifically, the limitation merely amounts to necessary data gathering. Claim 19 also recites the additional limitation of  “the computing system is coupled to the second data storage element”, which does not comprise significantly more than the recited abstract idea in claim 18 and is thus also rejected under 35 U.S.C. 101.

	Claim 20 simply adds the “mental process” steps of “determine the first predictive maintenance model based on a relationship between the historical maintenance data and the historical contextual data”. Claim 20 also recites the additional elements of “a third data storage element to maintain maintenance records including historical maintenance data associated with the first subset of lifecycles comprising the first degradation group”, which is an example of merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity (e.g., to store data) does not integrate a judicial exception into a practical application. Claim 20 further recites the additional elements of “obtain the historical maintenance data from the third data storage element” and  “obtain historical contextual data associated with the first subset of lifecycles from the operating records” which are examples of adding an insignificant extra-solution activities to the judicial exception. Specifically, the limitations merely amount to necessary data gathering. Claim 20 also recites the limitation “wherein the computing system is coupled to the third data storage element” which does not comprise significantly more than the recited abstract idea in claim 18 and is thus also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US Patent No. 6122575 (hereinafter Schmidt) in view of Tseng et al. US PG Publication 20170365109 (hereinafter Tseng).

	Regarding Claim 1, Schmidt discloses:
	A method of monitoring a component of a vehicle, the method comprising: [[Schmidt, Abstract] “A system, method, and computer program product assist a technician in troubleshooting an aircraft auxiliary power unit (APU) (i.e. a component of a vehicle)”]
	obtaining measurement data indicative of performance of the component; [[Schmidt, Col. 3; Lines 25-30, Col. 3; Line 63-Col. 4; Line 20, Col. 5; Lines 51-53] “FIG. 4A represents fault data captured in and downloaded from the electronic control unit; FIG. 4B represents fault data associated with an APU shutdown captured in and downloaded from the electronic control unit;” also see [Col. 3; Line 63-Col. 4; Line 30 ] “Each time the APU is started and thereafter fails, ECU 12 creates a fault record in its non-volatile memory along the lines of those illustrated in FIG. 4A. For each fault record, ECU 12 records…a fault code (note column labeled “Fault Code")…The fault and warning codes represent the status of various APU subsystems (i.e. measurement data indicative of performance of the component), such as a high oil temperature or an air inlet door in the open position. If the APU not only failed but also shut itself down… ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature (i.e. measurement data indicative of performance of the component) at the time the APU was started…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down…;” also see [Col. 5; Lines 51-53] “As illustrated in FIG. 3, at step 56 computer 10 downloads from the non-volatile memory of ECU 12 the fault data described above with regard to FIGS. 4A and 4B.”]
	mapping the component to a first degradation group from among a plurality of degradation groups based on a relationship between the measurement data and historical measurement data associated with the first degradation group; [[Schmidt, Col. 2; Lines 43-53, Col. 2; Lines 54-58, Col. 5; Lines 56-67, Col. 7; Lines 46-55] “The computer is further programmed to compare the fault data to predetermined fault patterns (i.e. a plurality of degradation groups) stored in a database. Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding fault indication and service recommendation are retrieved…;” also see [Col. 2; Lines 54-58] “…the computer may be programmed to determine whether more than one of the fault patterns matches the fault data, and rank their corresponding fault indications and service recommendations in order of likelihood…;” also see [Col. 5; Lines 56-67] “…fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure…;” also see [Col. 7; Lines 46-55] “Downloaded engine parameter data are deemed to match the values in the database table if they are between the upper and lower limits of that parameter. As described above, the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause…of the APU failure...”]
	obtaining contextual data associated with operation of the vehicle; [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records,…a quantity relating to a measurement of the ambient air pressure at the time the APU was started (note column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "T.sub.AMB ")…a quantity relating to a measurement of the ambient air pressure at the time the APU shut down (note second column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "T.sub.AMB ")…,” wherein, according to currently pending specification Para. 38, contextual data associated with operation of the vehicle may include measured or sensed meteorological data such as ambient temperatures] and 
	determining a maintenance recommendation for the component based on the contextual data [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure…the Rank is used to sort the diagnoses… in order of likelihood…The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]
	But Schmidt does not explicitly teach using a predictive maintenance model associated with the first degradation group.
	However, Tseng teaches:
	determining a maintenance recommendation for the component…using a predictive maintenance model associated with the first degradation group [[Tseng, Para. 9, Para. 11, Para. 14, Para. 31, Para. 32, Fig. 5] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component…The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster;” [0011] “each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model) for that particular brand of brakes. Similar data may be captured to model wear on other vehicle components including tire wear, oil degradation, etc. Further, the prognostic system may generate clusters based on various combinations of data…;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…;” also see Para. 32 and Fig. 5]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Schmidt to include the teachings of Tseng to achieve the invention as claimed. The modification would have been obvious because “prognostics information may be displayed at a level easily understandable to the vehicle owner while a more detailed, technical explanation is stored onboard and made available to technicians or maintenance personnel,” (see Tseng, Para. 9). Further, “[w]ith the prognostic system, the technician and vehicle owner may have better access to the overall vehicle health,” (see Tseng, Para. 12). 

	Regarding claim 3, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng further teaches:
	identifying the plurality of degradation groups based on similarities between respective subsets of the historical measurement data, wherein each degradation group of the plurality of degradation groups comprises a respective subset of prior lifecycles for instances of the component. [[Tseng, Para. 9, Para. 14, Para. 31, Para. 37, Para. 40, Para. 41-42] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster;” also see [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information (i.e. measurement data), from multiple target vehicles 105…the estimation computer 100 may be programmed to create clusters from the component data…;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…Data is incorporated into the clusters 130 on a sample by sample basis. That is, new data is used to update the clusters 130 without having to process historical data each time (i.e. once historical data is within a cluster, new data may simply also be added to the cluster without having to re-cluster all of the prior data);” also see [0037] “The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used…or the like.” also see [0040] “the estimation computer 100 determines whether to update an existing cluster with the component data received…The processor 125 may make such a decision if the component data received at block 520 is based on the same type of component, use of the component, etc., as the previously received component data in an existing cluster,” wherein based the above cited paragraphs of Tseng it is interpreted that clusters (i.e. groups of data) are created and updated based on similarities between subsets of historical data and that the historical data is representative of a lifecycle of an instance of a type (i.e. make/model) of component. Additionally, by aggregating data from multiple vehicles and creating multiple clusters for one type of component, the clusters/groups comprise subsets of prior lifecycles for instances of a component; also see Para. 41-42]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because “[t]he life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof. The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster,” (see Tseng, Para. 9). 

Regarding claim 4,  the combination of Schmidt and Tseng teaches the method of claim 3 as outlined above. 
Schmidt further discloses:
	obtaining historical contextual data associated with the respective subset of prior lifecycles for instances of the component identified as the first degradation group corresponding to the respective subset of historical measurement data for the respective subset of prior lifecycles identified as the first degradation group; [[Schmidt, Col. 2; Lines 43-46, Col. 3; Lines 31-32, Col. 5; Lines 58-61, Col. 6; Lines 51-56, Fig. 5A] “The computer is further programmed to compare the fault data to predetermined fault patterns stored in a database. Each record of the database has one of the fault patterns…;” also see [Col. 3; Lines 31-32] “FIG. 5A represents a database table having records that relate to fault data;” also see [Col. 5; Lines 58-61] “determining the cause of an "ACFT" fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure (i.e. fault records comprise historical data);”also see [Col. 6; Lines 51-56] “At step 68 computer 10 diagnoses the selected record by comparing the fault record data and corresponding shutdown record data to the data Stored in database 42, represented by
FIGS. 5A-5B. As in any database, the rows may be considered to be records, and the data in each column may be associated or included within any of the records;” also see Fig. 5A wherein the each row (i.e. each record) contains columns with values for both ambient temperature (i.e. historical contextual data) and exhaust gas temperature (i.e. historical measurement data)] and 
	Tseng further teaches:
	determining the predictive maintenance model associated with the first degradation group based at least in part on the historical contextual data associated with the respective subset of prior lifecycles and the respective subset of historical measurement data for the respective subset of prior lifecycles. [[Tseng, Para. 9, Para. 11, Para. 14] “The life cycle profile (i.e. predictive maintenance model) may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof;” also see [0011] “The data may be received from many vehicles over time. For example, each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining) (i.e. measurement data), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.) (i.e. contextual data), as well as any other information that contributes to developing a life cycle model for that particular brand of brakes;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “new data is used to update the clusters 130 without having to process historical data each time (i.e. clusters contain historical data but new data may be added easily)”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because “[w]ith the prognostic system, the technician and vehicle owner may have better access to the overall vehicle health,” (see Tseng, Para. 12). Further, by aggregating and processing component data, the system can estimate the remaining useful life for one or more vehicle components (see Tseng, Para. 14). 

Regarding claim 8, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
Schmidt further discloses:
wherein the vehicle comprises an aircraft, the component comprises an auxiliary power unit (APU) [[Schmidt, Col. 1; Lines 5-6] “The present invention relates to aircraft auxiliary power units and diagnostic test equipment for them”], and the measurement data comprises at least one of exhaust gas temperature (EGT) measurement data, inlet guide vane position measurement data, fuel pump pressure measurement data, and oil temperature measurement data. [[Schmidt, Col. 4; Lines 16-30] “Each time the APU shuts down as a result of a failure, ECU 12 records, in addition to the “Engine-ID' and "Start Index’, a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU was started (note column labeled “EGT),…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down (note second column labeled “EGT)…”]

Regarding claim 9, the combination of Schmidt and Tseng teaches the method of claim 8 as outlined above. 
Tseng further teaches:
performing clustering to identify the plurality of degradation groups based on similarities between respective subsets of historical EGT measurement data associated with respective subsets of prior lifecycles for instances of the APU [[Tseng, Para. 9, Para. 26, Para. 37] “One solution includes an online evolving clustering method implemented by a prognostic system that tracks the wear of particular vehicle components…The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information (i.e. measurement data) associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof…The prognostic system may update the clusters with additional data as it is received…;”  also see [0026] “…difference in usage may form the basis for two distinct clusters…;” also see [0037] “At block 510, the estimation computer 100 generates clusters….The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used, whether the component is part of a group of at least one other component, or the like;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because the clustering process taught by Tseng enables the clusters and, subsequently, the life cycle profiles to be continuously updated and modified as signals describing the usage of a component are received (see Tseng, Para. 32). 
Regarding claim 10, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
Tseng further teaches: 
wherein determining the maintenance recommendation comprises calculating an expected lifecycle duration for the component based on the contextual data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the component is influenced by the expected lifecycle duration. [[Tseng, Para. 14, Para. 27] “”The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because it ensures that maintenance on the vehicle component is performed in a timely manner. 

Regarding claim 12, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
Schmidt further discloses:
A computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system, cause the processing system to perform the method of claim 1. [[Schmidt, Col. 5; Lines 4-8] “Data base 42 and the other operating software of the present invention may be imported into computer 10 by reading it from data storage medium 38 or by downloading it from a remote server (not shown) using modem 26.”]  
	
	Regarding claim 18, Schmidt discloses:
	A system comprising: 
	a first data storage element [[Schmidt, Fig. 2] see Database 42 of Fig. 2]
	a computing system [[Schmidt, Col. 4; Lines 57-61, Fig. 2] “Computer 10 is preferably a laptop… or similar operating system. As illustrated in FIG. 2, computer 10 includes…a central processing unit 24”] to obtain measurement data indicative of performance of a current instance of the vehicle component, [[Schmidt, Col. 3; Lines 25-30, Col. 3; Line 63-Col. 4; Line 20, Col. 5; Lines 51-53] “FIG. 4A represents fault data captured in and downloaded from the electronic control unit; FIG. 4B represents fault data associated with an APU shutdown captured in and downloaded from the electronic control unit;” also see [Col. 3; Line 63-Col. 4; Line 30 ] “Each time the APU is started and thereafter fails, ECU 12 creates a fault record in its non-volatile memory along the lines of those illustrated in FIG. 4A. For each fault record, ECU 12 records…a fault code (note column labeled “Fault Code")…The fault and warning codes represent the status of various APU subsystems (i.e. measurement data indicative of performance of the component), such as a high oil temperature or an air inlet door in the open position. If the APU not only failed but also shut itself down… ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature (i.e. measurement data indicative of performance of the component) at the time the APU was started…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down…;” also see [Col. 5; Lines 51-53] “As illustrated in FIG. 3, at computer 10 downloads from the non-volatile memory of ECU 12 the fault data described above with regard to FIGS. 4A and 4B.”] map the current instance of the vehicle component to a first degradation group from among the plurality of degradation groups based on a relationship between the measurement data and historical measurement data associated with a first subset of lifecycles comprising the first degradation group, [[Schmidt, Col. 2; Lines 43-53, Col. 2; Lines 54-58, Col. 5; Lines 56-67, Col. 7; Lines 46-55] “The computer is further programmed to compare the fault data to predetermined fault patterns (i.e. a plurality of degradation groups) stored in a database. Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding fault indication and service recommendation are retrieved…;” also see [Col. 2; Lines 54-58] “…the computer may be programmed to determine whether more than one of the fault patterns matches the fault data, and rank their corresponding fault indications and service recommendations in order of likelihood…;” also see [Col. 5; Lines 56-67] “…fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure…;” also see [Col. 7; Lines 46-55] “Downloaded engine parameter data are deemed to match the values in the database table if they are between the upper and lower limits of that parameter. As described above, the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause…of the APU failure...”] obtain contextual data associated with operation of the current instance of the vehicle component, [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records,…a quantity relating to a measurement of the ambient air pressure at the time the APU was started (note column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "T.sub.AMB ")…a a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "T.sub.AMB ")…,” wherein, according to currently pending specification Para. 38, contextual data associated with operation of the vehicle may include measured or sensed meteorological data such as ambient temperatures] and determine a maintenance recommendation for the current instance of the vehicle component based on the contextual data [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure in comparison with other records…the Rank is used to sort the diagnoses for presentation to the technician in order of likelihood, with the most likely diagnosis presented first. The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]
	Schmidt does not explicitly disclose, but Tseng teaches: 
	a first data storage element [[Tseng, Fig. 2] see “Memory 120” of Fig. 2] to maintain a plurality of predictive maintenance models [[Tseng, Para. 22] “the memory 120 may store the life cycle profile for each component”], each predictive maintenance model of the plurality being associated with a respective degradation group of a plurality of degradation groups, each degradation group of the plurality of degradation groups comprising a subset of lifecycles associated with different instances of a vehicle component; [[Tseng, Para. 9, Para. 11, Para. 14, Para. 31, Para. 32, Fig. 5] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters (i.e. degradation groups) from the received data, and determine a life cycle profile (i.e. predictive maintenance model) for the vehicle component based on the cluster (i.e. associated with a degradation group). The data received from the vehicles includes state of health information associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component…The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster;” [0011] “each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model) for that particular brand of brakes. Similar data may be captured to model wear on other vehicle components including tire wear, oil degradation, etc. Further, the prognostic system may generate clusters based on various combinations of data…;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…;” also see Para. 32 and Fig. 5]
	a computing system [[Tseng, Fig. 2] see “Processor 120” of Fig. 2]  to obtain a first predictive maintenance model associated with the first degradation group from the first data storage element, and determine a maintenance metric value for the current instance of the vehicle component using the first predictive maintenance model; and [[Tseng, Para. 14, Para. 27, Para. 31, Para. 32, Fig. 5] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life (i.e. a maintenance metric value) for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile…When a particular component installed in a real vehicle is estimated to be at or near the near end of life phase, the estimation computer 100 transmits a message to the vehicle owner recommending that the component be evaluated or replaced;” also see [0027] “the processor 125 may be programmed to determine…the amount of remaining useful life according to the life cycle profile for the component.” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…;” also see Para. 32 and Fig. 5]
	a maintenance system coupled to the computing system [[Tseng, Fig. 2] see “Processor 120” of Fig. 2; also note that currently pending specification Para. 21 recites that features and/or functionality of the maintenance system may be integrated into or otherwise implemented by the computing system]  to determine a maintenance schedule for the current instance of the vehicle component in a manner that is influenced by the maintenance metric value. [[Tseng, Para. 14] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile…When a particular component installed in a real vehicle is estimated to be at or near the near end of life phase, the estimation computer 100 transmits a message to the vehicle owner recommending that the component be evaluated or replaced”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Schmidt to include the teachings of Tseng to achieve the invention as claimed. The modification would have been obvious because “prognostics information may be displayed at a level easily understandable to the vehicle owner while a more detailed, technical explanation is stored onboard and made available to technicians or maintenance personnel,” (see Tseng, Para. 9). Further, “[w]ith the prognostic system, the technician and vehicle owner may have better access to the overall vehicle health,” (see Tseng, Para. 12). 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Tseng, further in view of Borutta et al. US PG Publication 20170365155 (hereinafter Borutta). 

	Regarding claim 2, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng teaches using a Euclidean distance for the process of creating and updating the data clusters. But the combination of Schmidt and Tseng does not explicitly teach wherein mapping the component comprises: determining, for each degradation group, a respective distance between the measurement data indicative of the performance of component and representative data for the respective degradation group; and identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group.
	However, Borutta teaches:
determining, for each degradation group, a respective distance between the measurement data indicative of the performance of component and representative data for the respective degradation group; [[Borutta, Para. 32, Para. 106] “An embodiment of the method comprises the additional step of comparing the macrocluster model with historical models by calculating a similarity measure, with each historical model representing either a standard operation or a failure state;” also see [0106] “One embodiment to compare two such cluster models is to measure the deviation for each cluster pair and finally compare the sums of deviations of each historical model. Having two cluster models, one representing a historical pattern fetched from a database and the other representing the current model, a cluster pair can be defined as two clusters, one from each model, that are identical/very similar. The similarity between two clusters can be determined by measuring the deviation of the subspaces represented by these clusters….Note that all cluster pairs are detected by comparing the subspace of one cluster, say x, to the subspaces of all clusters of the comparison model. The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”] and
	identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Borutta. The modification would have been obvious because by comparing clustering 

	Regarding claim 19, the combination of Schmidt and Tseng teaches the system of claim 18 as outlined above.
	Schmidt further discloses:
a second data storage element [[Schmidt, Fig. 2] see at least Computer Memory 22 and Database 42 of Fig. 2] to maintain operating records including the historical measurement data associated with the first subset of lifecycles comprising the first degradation group, [[Schmidt, Col. 2; Lines 43-46, Col. 3; Lines 31-37] “The computer is further programmed to compare the fault data to predetermined fault patterns stored in a database. Each record of the database has one of the fault patterns…;” also see [Col. 3; Lines 31-37] “FIG. 5A represents a database table having records that relate to fault data;”] wherein the computing system is coupled to the second data storage element to obtain the historical measurement data from the second data storage element [[Schmidt, Fig. 2] see Fig. 2 wherein Database 42 is coupled to CPU 24], determine representative measurement data for the first degradation group based on the historical measurement data associated with the first subset of lifecycles [[Schmidt, Col. 7; Lines 34-55] “For each parameter, a column is included for a lower limit and a column is included for an upper limit. The columns for both shutdown values and delta values are:…exhaust gas temperature, lower limit ("EGT-LL"); exhaust gas temperature, upper limit ("EGT-UL")…Downloaded engine parameter data are deemed to match the values in the database table if they are between the upper and lower limits of that parameter. As described above, the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause (or one of the causes) of the APU failure,” wherein the exhaust gas temperatures are historical measurement data and the upper and lower limits of the parameters are interpreted to be representative measurement data.]
	But the combination of Schmidt and Tseng does not explicitly teach map the current instance of the vehicle component to the first degradation group based on a distance between the measurement data and the representative measurement data.
	However, Borutta teaches:
	map the current instance of the vehicle component to the first degradation group based on a distance between the measurement data and the representative measurement data. [[Borutta, Para. 32, Para. 106] “An embodiment of the method comprises…comparing the macrocluster model with historical models by calculating a similarity measure, with each historical model representing either a standard operation or a failure state;” also see [0106] “One embodiment to compare two such cluster models is to measure the deviation for each cluster pair and finally compare the sums of deviations of each historical model. Having two cluster models, one representing a historical pattern fetched from a database and the other representing the current model, a cluster pair can be defined as two clusters, one from each model, that are identical/very similar. The similarity between two clusters can be determined by measuring the deviation of the subspaces represented by these clusters….Note that all cluster pairs are detected by comparing the subspace of one cluster, say x, to the subspaces of all clusters of the comparison model. The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Borutta. The modification would have been obvious because by comparing clustering .

Claims 5, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US Patent No. 6122575 (hereinafter Schmidt) in view of Tseng et al. US PG Publication 20170365109 (hereinafter Tseng), further in view of Morris, II et al. US PG Publication 20160350671 (hereinafter Morris). 

	Regarding claim 5, the combination of Schmidt and Tseng teaches the method of claim 4 as outlined above.
	But the combination of Schmidt and Tseng does not explicitly teach obtaining historical maintenance data associated with the respective subset of prior lifecycles or wherein determining the predictive maintenance model comprises determining the predictive maintenance model based at least in part on relationships between the historical maintenance data, the historical contextual data, and the respective subset of historical measurement data.
	However, Morris teaches:
obtaining historical maintenance data associated with the respective subset of prior lifecycles, [[Morris, Para. 51, Para. 54, Para. 101] “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data… can be captured…and formatted for use as historical source data;” also see [0054] “This can include maintenance data…that is collected during the life of the operating system 110 and that is associable therewith;” also see [0101] “The source data management module 216…enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170)…In various embodiments, the processor(s) 200 can be configured to transmit a request for…historical source data 170 and receive… historical source data…”] wherein determining the predictive maintenance model comprises determining the predictive maintenance model based at least in part on relationships between the historical maintenance data, the historical contextual data, and the respective subset of historical measurement data [[Morris, Para. 31, Para. 83, Para. 84] “…’source data’ can be derived from any…maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.) (i.e. maintenance data)…external weather, environmental temperature proximate to the operating system (i.e. contextual data)…service reports (i.e. maintenance data)…or any other available data input from which information can be collected for sorting and analysis according to the inventions herein. When such information is related to past operations, it can comprise historical source data;” also see [0083] “An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models);” also see [0084] “…a variety of sub-models may be generated based at least in part on…source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170…;”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Morris. The modification would have been obvious because it enables “large amounts of data generated from complex machinery to be analyzed sufficiently to enable improved predictive models,” (see Morris, Para. 6). Also, the invention “enables a wide variety of seemingly disparate information to be used to generate prediction models so as to improve the ability to predict operational conditions of interest of an operating system, hardware device, or machine,” (see Morris, Para. 32).
	Regarding claim 13, Schmidt discloses:
	A method of monitoring an APU onboard an aircraft, the method comprising: [[Schmidt, Abstract] “A system, method, and computer program product assist a technician in troubleshooting an aircraft auxiliary power unit (APU) (i.e. a component of a vehicle)”]
	obtaining exhaust gas temperature (EGT) measurement data during operation of the APU; [[Schmidt, Col. 4; Lines 16-30] “Each time the APU shuts down as a result of a failure, ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU was started (note column labeled “EGT)…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down (note second column labeled “EGT)…”]
	identifying the APU as belonging to a first degradation group of APU lifecycles from among a plurality of degradation groups based on a relationship between the EGT measurement data and historical EGT measurement data associated with the APU lifecycles of the first degradation group; [[Schmidt, Col. 2; Lines 43-53, Col. 2; Lines 54-58, Col. 5; Lines 56-67, Col. 7; Lines 46-55] “The computer is further programmed to compare the fault data to predetermined fault patterns (i.e. a plurality of degradation groups) stored in a database. Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding fault indication and service recommendation are retrieved…;” also see [Col. 2; Lines 54-58] “…the computer may be programmed to determine whether more than one of the fault patterns matches the fault data, and rank their corresponding fault indications and service recommendations in order of likelihood…;” also see [Col. 5; Lines 56-67] “At step 60 computer 10 tests for aircraft-type ("ACFT") anomalies. This step reflects the critical realization that determining the cause of an "ACFT" fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure. Computer 10 first determines whether there is a shutdown record the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause (or one of the causes) of the APU failure. Note that it is possible that the columns of more than one record may match the downloaded data.”] 
	obtaining contextual operational data for the APU; [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records,…a quantity relating to a measurement of the ambient air pressure at the time the APU was started (note column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "T.sub.AMB ")…a quantity relating to a measurement of the ambient air pressure at the time the APU shut down (note second column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "T.sub.AMB ")…,” wherein, according to currently pending specification Para. 38, contextual data associated with operation of the vehicle may include measured or sensed meteorological data such as ambient temperatures] and 
	determining a maintenance recommendation for the APU based on the contextual operational data [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure…the Rank is used to sort the diagnoses…in order of likelihood…The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]
	Schmidt does not explicitly disclose but Tseng teaches:
	determining a predictive maintenance model for the first degradation group based on relationships between the historical EGT measurement data associated with the APU lifecycles of the first degradation group, historical contextual data associated with the APU lifecycles of the first degradation group[[Tseng, Para. 11, Para. 14, Para. 25, Para. 40, Para. 41] “For example, each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining) (i.e. measurement data), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.) (i.e. contextual data), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model)  for that particular brand of brakes…the prognostic system may generate clusters based on various combinations of data…;” also see [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0025] “Since some the processor 125 may further develop the life cycle profile  (i.e. predictive maintenance model) based on how a particular component is used (i.e. based on contextual data)…;” also see [0040] “At decision block 525, the estimation computer 100 determines whether to update an existing cluster with the component data received at block 520;” also see [0041] “At block 530, the estimation computer 100 adds the component data received at block 520 to an existing cluster (i.e. a cluster of previous/historical data). Adding the component data may include the processor 125…updating the life cycle profile for the cluster, if necessary, based on the updated component data;”]
	determining a maintenance recommendation for the APU…using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the APU is influenced by the maintenance recommendation. [[Tseng, Para. 48, Para. 49, Para. 50]  “At block 610, the estimation computer 100 determines the product phase associated with one or more components of the target vehicle 105. For instance, the processor 125 may identify one or more relevant clusters, identify one or more components associated with the identified clusters, and determine how long the one or more components have been installed in the target vehicle 105 identified at block 605. The processor 125 may compare the amount of time the component has been installed to the life cycle profiles associated with the identified clusters…The processor 125 may determine whether the component is in the wearing phase, the stable phase, the near end of life phase, or any other phase defined in the life cycle profile. If in the stable phase, the processor 125 may further determine how much time before the component is likely to reach the near end of life phase;” also see [0049] “…if the component is estimated to reach the near end of life phase…the process 600 may proceed to block 620;” also see [0050] “At block 620, the estimation computer 100 may transmit a notification to the owner of the target vehicle 105. The notification may indicate that the subject component should be evaluated or replaced.”]

	While Schmidt discloses obtaining historical contextual and measurement data and Tseng teaches that the component data may comprise the state of the component, how the component is used, or any other information that contributes to developing a life cycle model, the combination of Schmidt and Tseng does not explicitly teach determining a predictive maintenance model based on relationships between the historical measurement data, historical contextual data, and historical maintenance data.
	However, Morris teaches:
	determining a predictive maintenance model based on relationships between the historical EGT measurement data…historical contextual data…and historical maintenance data [[Morris, Para. 51, Para. 54, Para. 101, Para. 31, Para. 83, Para. 84] “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data… can be captured…and formatted for use as historical source data;” also see [0054] “This can include maintenance data…that is collected during the life of the operating system 110 and that is associable therewith;” also see [0101] “The source data management module 216…enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170)…In various embodiments, receive… historical source data…;” also see [0031] “…’source data’ can be derived from any…maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.) (i.e. maintenance data)…external weather, environmental temperature(i.e. contextual data)…service reports (i.e. maintenance data)…or any other available data input…When such information is related to past operations, it can comprise historical source data;” also see [0083] “An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models);” also see [0084] “…a variety of sub-models may be generated based at least in part on…source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170…;”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Morris. The modification would have been obvious because it enables “large amounts of data generated from complex machinery to be analyzed sufficiently to enable improved predictive models,” (see Morris, Para. 6). Also, the invention “enables a wide variety of seemingly disparate information to be used to generate prediction models so as to improve the ability to predict operational conditions of interest of an operating system, hardware device, or machine,” (see Morris, Para. 32).

	Regarding claim 14, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
Tseng further teaches:
performing clustering to identify the plurality of degradation groups based on similarities between respective subsets of historical EGT measurement data associated with respective subsets of prior lifecycles for instances of the APU [[Tseng, Para. 9, Para. 26, Para. 37] “One solution includes an online evolving clustering method implemented by a prognostic system that tracks the wear of particular vehicle components…The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information (i.e. measurement data) associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof…The prognostic system may update the clusters with additional data as it is received…;”  also see [0026] “…difference in usage may form the basis for two distinct clusters…;” also see [0037] “At block 510, the estimation computer 100 generates clusters….The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used, whether the component is part of a group of at least one other component, or the like;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include these further teachings of Tseng. The modification would have been obvious because the clustering process taught by Tseng enables the clusters and, subsequently, the life cycle profiles to be continuously updated and modified as signals describing the usage of a component are received (see Tseng, Para. 32). 

	Regarding claim 17, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
	Schmidt further discloses:
	wherein the contextual operational data includes at least one of ambient meteorological data or climate zone data pertaining to operation of the aircraft [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records, in addition to the "Engine-ID" and "Start Index"…a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "TAMB ")…a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "TAMB ")…”]

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Tseng, and Morris, further in view of Zhang et al. US PG Publication 20100063668 (hereinafter Zhang).

	Regarding claim 6, the combination of Schmidt, Tseng, and Morris teaches the method of claim 5 as outlined above. 
	Tseng further teaches: 
	determining the predictive maintenance model as a function of the contextual variable; [[Tseng, Para. 10] “The phases may be a function of time, how often or aggressively the vehicle component is used, or both.”]
	the contextual data associated with operation of the vehicle includes recent data for the contextual variable; and [[Tseng, Para. 9] “The prognostic system may update the clusters with additional data as it is received.”]
	determining the maintenance recommendation comprises determining the maintenance recommendation based at least in part on the recent data for the contextual variable using the predictive maintenance model. [[Tseng, Para. 26] “…the processor 125 may develop different clusters, and thus different life cycle profiles, for different uses of a particular brand of brake pads. That is, component data concerning aggressively used brake pads may be incorporated into one cluster that is used to generate one life cycle profile while component data concerning less aggressively used brake pads may be incorporated into a different cluster used to generate a different life cycle profile. Moreover, component data for a target vehicle 105 that is driven daily may show faster brake wear than component data for a target vehicle 105 that is only driven once or twice a week. Thus, that difference in usage may form the basis for two distinct clusters. Likewise, component data for brake pads on a target vehicle 105 that is mostly highway driven may show slower wear than component data for brake pads on a target vehicle 105 that is mostly driven in urban areas. Those different types of usages, therefore, may serve as the basis for distinct clusters;”]
	But the combination does not explicitly teach performing association rule mining to identify a contextual variable as being correlative to the historical maintenance data.
	However, Zhang teaches:
	performing association rule mining to identify a contextual variable as being correlative to the historical maintenance data; [[Zhang, Abstract, Para. 10, Para. 12] “enhanced algorithms can then be used to provide predictive maintenance suggestions;” also see [0010] “The process involves three major steps including remotely collecting data from on-road vehicles, identifying shared fault symptoms and common failure precursors through mining of the data, and providing enhanced fault isolation and predictive maintenance service. Collecting the data includes continuously uploading data from on-road vehicles, including parametric data and abstract data, such as trouble or diagnostic codes. Collecting the data can also include uploading vehicle repair information…Various techniques can be employed for the data mining including…association rule learning…and other data mining and pattern recognition methods;” also see [0012] “data can include various things, such as vehicle identification number (VIN), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Zhang. The modification would have been obvious because “extracted knowledge can be used to enhance algorithms…so as to better identify vehicle faults and provide enhanced diagnostics and prognostics”, (see Zhang, Abstract). 
	
	Regarding claim 16, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
	But the combination does not explicitly teach performing association rule mining using the historical EGT measurement data associated with the APU lifecycles of the first degradation group and historical contextual data associated with the APU lifecycles of the first degradation group with respect to the historical maintenance data associated with the APU lifecycles of the first degradation group.
	However, Zhang teaches:
performing association rule mining using the historical EGT measurement data associated with the APU lifecycles of the first degradation group and historical contextual data associated with the APU lifecycles of the first degradation group with respect to the historical maintenance data associated with the APU lifecycles of the first degradation group. [[Zhang, Abstract, Para. 10, Para. 12] “enhanced algorithms can then be used to provide predictive maintenance suggestions;” also see [0010] “The present invention proposes a process for collecting vehicle data while the vehicle is on the road, and using the data to provide fault detection and preventative maintenance. The process involves three major steps including remotely collecting data from on-road vehicles, identifying shared fault symptoms Collecting the data can also include uploading vehicle repair information…Various techniques can be employed for the data mining including…association rule learning…and other data mining and pattern recognition methods;” also see [0012] “data can include various things, such as vehicle identification number (VIN), parametric or abstract vehicle data, root cause data, problem resolution information, maintenance records, etc…data can be continuously collected on the vehicle 12, and continuously transmitted to the data facility”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Zhang. The modification would have been obvious because “extracted knowledge can be used to enhance algorithms…so as to better identify vehicle faults and provide enhanced diagnostics and prognostics”, (see Zhang, Abstract). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Tseng, and Morris, further in view of Borutta et al. US PG Publication 20170365155 (hereinafter Borutta).

	Regarding claim 7, the combination of Schmidt, Tseng, and Morris teaches the method of claim 5 as outlined above.
	Tseng further teaches:
	determining representative data for the respective degradation group based on the respective subset of the historical measurement data for the respective subset of prior lifecycles for instances of the component assigned to the respective degradation group; [[Tseng, Para. 31] “In general, each cluster 130 represents major groups of data in a data stream. Each cluster 130 is characterized by a mean and a covariance metric (i.e. representative data)”] and 
	determining a respective distance between the measurement data indicative of the performance of component and the representative data for the respective degradation group; [[Tseng, Para. 31, Para. 37, Para. 40] “The clusters 130 may be formed in accordance with any cluster analysis technique such as the Mahalanobis distance technique or a squared distance (such as a Euclidean distance) technique;” also see [0037] “The clusters can be generated by, e.g., the processor 125 according to various statistical techniques including a Mahalanobis distance technique;” also see “For instance, the processor 125 may use, e.g., the Mahalanobis distance technique to determine whether the component data received at block 520 should be applied to an existing cluster.”] 
	But the combination does not explicitly teach identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group.
	However, Borutta teaches:
	identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Borutta. The modification would have been obvious because by comparing 

	Regarding claim 15, the combination of Schmidt, Tseng, and Morris teaches the method of claim 14 as outlined above.
	But the combination does not explicitly teach determining, for each degradation group, a respective distance between the EGT measurement data and representative EGT measurement data determined based the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups; and identifying the first degradation group as having a minimum distance between the EGT measurement data and the representative EGT measurement data for the first degradation group. 
	However, Borutta teaches:
	determining, for each degradation group, a respective distance between the EGT measurement data and representative EGT measurement data determined based the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups; [[Borutta, Para. 32, Para. 106] “An embodiment of the method comprises the additional step of comparing the macrocluster model with historical models by calculating a similarity measure, with each historical model representing either a standard operation or a failure state;” also see [0106] “One embodiment to compare two such cluster models is to measure the deviation for each cluster pair and finally compare the sums of deviations of each historical model. Having two cluster models, one representing a historical pattern fetched from a database and the other representing the current model, a cluster pair can be defined as two clusters, one from each model, that are identical/very similar. The similarity between two clusters can be determined by measuring the deviation of the subspaces represented by these clusters….Note that all cluster pairs are detected by comparing the subspace of one cluster, say x, to the subspaces of all clusters of the comparison model. The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]  and 
	identifying the first degradation group as having a minimum distance between the EGT measurement data and the representative EGT measurement data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Borutta. The modification would have been obvious because by comparing clustering models, Borutta provides an automated monitoring system and a system for recommendations on failure treatment (see Borutta, Para. 13).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Tseng, further in view of Alam et al. US PG Publication 20170344897 (hereinafter Alam).

	Regarding claim 11, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng further teaches: 
wherein determining the maintenance recommendation comprises calculating an expected lifecycle duration for the component based on the contextual data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the component is influenced by the expected lifecycle duration. [[Tseng, Para. 14, Para. 27] “”The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.”]
	But the combination does not explicitly teach calculating a probability of a maintenance action for the component or wherein a maintenance schedule for the component is influenced by the probability of the maintenance action.
	However, Alam teaches:
	calculating a probability of a maintenance action for the component…wherein a maintenance schedule for the component is influenced by the probability of the maintenance action [[Alam, Abstract, Para. 3] “Real time monitoring data from an operating machine is received and monitoring features that are informative of likely abnormal operation are extracted and/or calculated. The monitoring features are applied to a prediction matrix that outputs probabilities of abnormal operation within one or more prediction time horizons. If the output probabilities exceed a threshold probability, then an alert can be output. Maintenance can be automatically scheduled in response to the alert;” also see [0003] “The abnormal operation prediction application is also executable to extract a probability of a component operating abnormally from the prediction matrix based on the computed at least one 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Alam. The modification would have been obvious because “development of prognostic and health management systems that can predict abnormal operations of commercial aircraft components is important for aircraft health management due to the complexity of modern aircraft,” (see Alam, Para. 1).  The teachings of Alam ensure that maintenance is performed on the aircraft components in a timely manner.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Tseng, and Borutta, further in view of Morris, II et al. US PG Publication 20160350671 (hereinafter Morris).
	
	Regarding claim 20, the combination of  Schmidt, Tseng, and Borutta teaches the system of claim 19 as outlined above.
	Schmidt further discloses: 
	a third data storage element… wherein the computing system is coupled to the third data storage element [[Schmidt, Fig. 2] see at least Fig. 2 wherein both Computer Memory 22 and Database 42 are coupled to CPU 24 ]
	The combination of Schmidt, Tseng, and Borutta does not explicitly teach, but Morris teaches:
	a third data storage element to maintain maintenance records including historical maintenance data associated with the first subset of lifecycles comprising the first degradation group, [[Morris, Para. 53]  “The predictive system 160 can further be configured to store the sensor data and in, e.g., a historical source database 170.] wherein the computing system is coupled to the third data storage element to obtain the historical maintenance data from the third data storage element, obtain historical contextual data associated with the first subset of lifecycles from the operating records, and determine the first predictive maintenance model based on a relationship between the historical maintenance data and the historical contextual data [[Morris, Para. 51, Para. 54, Para. 101, Para. 31, Para. 83, Para. 84] “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data… can be captured…and formatted for use as historical source data;” also see [0054] “This can include maintenance data…that is collected during the life of the operating system 110 and that is associable therewith;” also see [0101] “The source data management module 216…enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170)…In various embodiments, the processor(s) 200 can be configured to transmit a request for…historical source data 170 and receive… historical source data…;” also see [0031] “…’source data’ can be derived from any…maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.) (i.e. maintenance data)…external weather, environmental temperature(i.e. contextual data)…service reports (i.e. maintenance data)…or any other available data input…When such information is related to past operations, it can comprise historical source data;” also see [0083] “An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models);” also see [0084] “…a variety of sub-models may be generated based at least in part on…source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170…;”]
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US PG Publication 20100023307 teaches determining a maintenance recommendation for a component using a predictive maintenance model associated with a degradation group.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668